Broyles, C. J.
1. Under all the particular facts of the case it is not made to appear that the court abused its discretion in overruling the motion for a continuance.
2. The 2d and 3d grounds of the amendment to the motion for a new trial are without merit.
3. The court did not err in overruling the motion to declare a mistrial.
4. It was not error to exclude the evidence set forth in the 5th ground of the amendment to the motion for a new trial.
5. The court’s charge upon the good character of the defendant, even if not authorized by the evidence or the defendant’s statement to the jury, was not prejudicial to him, but distinctly favorable.
6. The other excerpts from the chai’ge of-the court complained of are not erroneous for any reason assigned. ,
7. The recharge by the court (made at the request of the jury), upon the subject of the penalties for the offenses involved, was not error for any reason assigned.
8. The verdict was authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

Indictment for assault with intent to murder; from Bibb superior court — Judge Malcolm D. Jones. January 30, 1922.
John R. Cooper, W. O. Cooper Jr., Daisy Churchwell, Dean Newman, for plaintiff in error.
Charles H. Garrett, solicitor-general, contra.